 1   THYBERG LAW
     Gregory A. Thyberg (SBN 102132)
 2   3104 O Street #190
     Sacramento, California 95816
 3   Telephone: (916) 204-9173
     Email: greg@thyberglaw.com
 4
     Attorneys for Plaintiff
 5   ANDRE ALVES
 6
     JACKSON LEWIS P.C.
 7   Samantha N. Hoffman (SBN 212135)
     200 Spectrum Center Drive, Suite 500
 8   Irvine, CA 92618
     Telephone: (949) 885-1360
 9   Facsimile: (949) 885-1380
     Email: samantha.hoffman@jacksonlewis.com
10
     JACKSON LEWIS P.C.
11   Douglas M. Egbert (SBN 265062)
     400 Capitol Mall, Suite 1600
12   Sacramento, California 95814
     Telephone: (916) 341-0404
13   Facsimile: (916) 341-0141
     Email: douglas.egbert@jacksonlewis.com
14
     Attorneys for Defendant
15   INTERNATIONAL BUSINESS MACHINES
     CORPORATION
16

17                                UNITED STATES DISTRICT COURT

18                                EASTERN DISTRICT OF CALIFORNIA

19

20   ANDRE ALVES,                                    CASE NO. 2:18-CV-03192-JAM-DB
21                  Plaintiff,                       JOINT STIPULATION AND ORDER
                                                     TO CONTINUE TRIAL AND
22          v.                                       TRIAL- RELATED DATES
23   INTERNATIONAL BUSINESS MACHINES
     CORPORATION; and DOES 1-100, inclusive,
24                                                   Complaint Filed: November 8, 2018
                                                     Removal: December 12, 2018
25                  Defendants.
26

27

28
       Case No.: 2:18-CV-03192-JAM-DB            1      JOINT STIPULATION AND
                                                        [PROPOSED] ORDER TO CONTINUE
                                                        TRIAL AND TRIAL-RELATED DATES
 1          ANDRE ALVES (“Plaintiff”) and INTERNATIONAL BUSINESS MACHINES
 2   CORPORATION (“Defendant”) (collectively, “the Parties”), by and through their undersigned
 3   counsel, hereby stipulate and agree as follows:
 4          WHEREAS, the Parties engaged in written discovery, exchanged documents, and
 5   Defendant has taken the first day of Plaintiff’s deposition;
 6          WHEREAS, the Parties believe now is an appropriate time to negotiate a potential
 7   settlement of the case via private mediation;
 8          WHEREAS, the Parties agreed to mediate this matter with Vivien Williamson, a well-
 9   recognized and esteemed employment-law mediator;
10          WHEREAS, January 21, 2020 was the earliest mediation date the Parties could obtain based
11   on Ms. Williamson’s schedule, as well as the Parties’ and their counsels’ schedule;
12          WHEREAS, January 12, 2020 is after the discovery cutoff and the last day for a hearing on
13   any dispositive motions;
14          WHEREAS, the current dates and deadlines in this matter are as follows:
15                 October 4, 2019: Joint Mid-Litigation Statement;
16                 October 18, 2019: Discovery Cutoff;
17                 January 14, 2020: Last Day a Dispositive Motion May be Heard;
18                 February 28, 2020: Final Pretrial Conference;
19                 April 13, 2020: Trial.
20          WHEREAS, in the event the case does not resolve at the January 21, 2020 mediation, the
21   Parties will be irreparably harmed and prejudiced without a continuance of the above dates because
22   additional time is needed to complete discovery, including Plaintiff’s deposition and the deposition
23   of Defendant’s witnesses, and to file motions for summary judgment and/or adjudication, if needed;
24          WHEREAS, the Parties agree and stipulate that good causes exists to support this
25   stipulation, and that the relief requested herein will promote the fair, efficient, and just
26   administration of the instant matter;
27          WHEREAS, the Parties agree and stipulate that no parties will be prejudiced by the
28   requested continuance;
       Case No.: 2:18-CV-03192-JAM-DB                   2      JOINT STIPULATION AND
                                                               [PROPOSED] ORDER TO CONTINUE
                                                               TRIAL AND TRIAL-RELATED DATES
 1         IT IS HEREBY STIPULATED AND AGREED BY THE PARTIES THAT THE
 2   TRIAL AND RELATED DATES SHOULD BE CONTINUED APPROXIMATELY FIVE
 3   MONTHS AND/OR TO DATES THEREAFTER CONVENIENT TO THE COURT. THE
 4   PARTIES       PROPOSE       THE     FOLLOWING           DATES        FOR   THE    COURT’S
 5   CONSIDERATION:
 6                March 6, 2020: Joint Mid-Litigation Statement;
 7                March 18, 2020: Discovery Cutoff;
 8                June 16, 2020: Last Day a Dispositive Motion May be Heard;
 9                August 14, 2020: Final Pretrial Conference;
10                September 14, 2020: Trial.
11

12   Dated: September 17, 2019                  THYBERG LAW
13

14                                      By: /s/ Gregory A. Thyberg (as authorized on 09/17/2019)
15                                                     GREGORY A. THYBERG

16                                              Attorneys for Plaintiff
                                                ANDRE ALVES
17

18
     Dated: September 17, 2019                  JACKSON LEWIS P.C.
19

20
                                                By: /s/ Douglas M. Egbert
21                                                      SAMANTHA N. HOFFMAN
                                                        DOUGLAS M. EGBERT
22
                                                Attorneys for Defendant
23                                              INTERNATIONAL BUSINESS MACHINES
                                                CORPORATION
24

25

26

27

28
       Case No.: 2:18-CV-03192-JAM-DB                3      JOINT STIPULATION AND
                                                            [PROPOSED] ORDER TO CONTINUE
                                                            TRIAL AND TRIAL-RELATED DATES
 1                                              ORDER
 2         Based upon the foregoing stipulation of the Parties, and good cause appearing therefor,
 3   IT IS HEREBY ORDERED AND MODIFIED AS FOLLOWS:
 4         All current dates and deadlines are vacated and continued, as follows:
 5                March 6, 2020: Joint Mid-Litigation Statement;
 6                March 20, 2020: Discovery Cutoff;
 7                April 21, 2020: Dispositive motion filing;
 8                May 19, 2020 at 1:30 p.m: Last Day a Dispositive Motion May be Heard;
 9                June 19, 2020 Joint pretrial statement due:
10                June 26, 2020 at 11:00 a.m.: Final Pretrial Conference;
11                August 17, 2020 at 9:00 a.m.: Trial.
12

13   Dated: September 17, 2019                            /s/ John A. Mendez_______________
14                                                        HON. JOHN A. MENDEZ
                                                          JUDGE OF THE DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Case No.: 2:18-CV-03192-JAM-DB                 4      JOINT STIPULATION AND
                                                             [PROPOSED] ORDER TO CONTINUE
                                                             TRIAL AND TRIAL-RELATED DATES
